DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear if the first and second mandrel of claim 1 are the first and second mandrel of the forming set, for the lamination, set or are in addition to both of them.  For the purposes of examination, the first and second mandrel of claim 1 are considered to be the mandrels of the forming set.
Regarding claim 15, it is unclear if the first and second mandrel of claim 10 are the first and second mandrel of the forming set, for the lamination, set or are in addition to both of them.  For the purposes of examination, the first and second mandrel of claim 10 are considered to be the mandrels of the forming set.
Drawings
The drawings are objected to because Figures 34, 39, and 40 all have a plurality of reference numbers which have no arrows to indicate what elements the reference numbers refer to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al.(US Publication 2006/0231981).
Lee et al. discloses a method and apparatus of making a composite assembly having a first and second mandrel with a first surface and a surface edge(30, 32), a first and second wrap plate positioned above the first and second mandrels(136, 138) and having a first surface and a first edge(54), the wrap plates are configured to translate to allow a gap between the surface edges of the plate for a bladder, the mandrels configure to translate to an open position to allow the bladder in, and the wrap plates configured to fold the edges of the stack into overlapping relation.([0061]-[0064]; Figures 6-8 and 14-23)  While the figures don’t show the pair of mandrel and the pair of wrap plates, the reference indicates the pair of mandrel can be used in the embodiment of Figures 14-23.[0061]  The wrap plates are independently movable and thus capable of being positioned side by side for receiving a wrap material stack.
Regarding claim 3, Lee et al. discloses the wrap plates can have heaters which heat the composite to bond.[0063]
Regarding claim 8, Lee et al. discloses the first and second mandrel are positionable side by side to form a mandrel surface which is configured to receive a stringer laminate in that it is flat.

Allowable Subject Matter
Claims 2, 4, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-14 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record does not teach or clearly suggest the wrap plates being configured to translate so the edges of the plates are abutting and a lamination head configured to dispense materials on the abutting wrap plates.  Regarding claim 4, the prior art of record does not teach or clearly suggest a lower forming die receivable within the mandrel gap and configured to support the wrap stack.  Regarding claim 5, the prior art of record does not teach or clearly suggest an upper die configured to translate into contact with the wrap stack in addition to the bladder.  Regarding claims 6 and 7, the prior art of record does not teach or clearly suggest a lamination station having first and second mandrels as well as a forming station having first and second mandrels.  Regarding claim 9, the prior art of record does not teach or clearly suggest the wrap plates configured to translate away from one another and expose the collective mandrel surface and the lamination head configured to lay up plies on the collective mandrel surface prior to the wrap plates translating into close proximity to one another for receiving the wrap stack.  Regarding claims 10-14 and 17-20, the prior art of record does not teach or clearly suggest a method  of making a composite assembly by receiving a wrap stack on a first and second wrap plate which are side by side and located above a first and second mandrel, translating at least one of the wrap plates to allow a gap between the surface edges of the plates, translating at least one of the mandrels to an open position to allow an upper forming die or bladder in, and folding the edges of the stack into overlapping relation using the wrap plates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746